918 P.2d 25 (1995)
Michael S. McCULLOUGH, Petitioner,
v.
The Honorable Eugene H. MATHEWS, District Court Judge, 7th Judicial District, State of Oklahoma, Respondent.
No. 85806.
Supreme Court of Oklahoma.
September 13, 1995.
Ordered Published October 10, 1995.[*]

ORDER
Original jurisdiction is assumed. Let the writ issue prohibiting respondent judge, or any other assigned judge, from enforcing that portion of the order dated May 11, 1995, in Cause No. CJ-93-519-66 on the docket of the District Court, Oklahoma County, prohibiting an attorney or lawyer from being the representative of the person to be examined and from being present at that examination. There is no such restriction in 12 O.S.1994 § 3235(D). The role of that statutory representative, whether an attorney or otherwise, is generally passive in nature and limited to that of an observer.
Respondent judge did not abuse his discretion in allowing hand written notes to be taken by the representative. However, audio recording of the examination should be allowed.
ALMA WILSON, C.J., KAUGER, V.C.J., and HODGES, SIMMS, OPALA, JJ., concur.
LAVENDER, HARGRAVE, SUMMERS and WATT, JJ., dissent.
NOTES
[*]  Lavender, Hargrave, Summers and Watts, JJ., dissented from publication order.